Title: To Thomas Jefferson from John Brice, Jr., 9 March 1807
From: Brice, John, Jr.
To: Jefferson, Thomas


                        
                            
                                9 Mch. 1807
                            
                        
                        Statement of Duties arising on sundry Articles Imported by The President of the United States in the Schr.
                            Three Friends Edw Harvey Master from Marsielles
                  
                     
                        
                           D 
                           95.80
                           @ 15⅌C
                           
                           
                           16
                           .76½
                        
                        
                           
                           9.20
                           17½
                           
                           
                           1
                           .38
                        
                        
                           4
                           Chests Wine 38 Galls
                           35
                           
                           13
                           .30
                        
                        
                           
                           Bottles 14/12 Gro
                           60
                           
                           
                           .80
                        
                        
                           1
                           Box Almonds  84 ℔
                           2
                           
                           1
                           .68
                        
                        
                           1
                           do Figs 78
                           2
                           
                           1
                           .56
                        
                        
                           3
                           do Cordials—14 Gs
                           25
                           
                           3
                           .50
                        
                        
                           
                           Bottles ½ Gro
                           60
                           
                           
                           .30
                        
                        
                           
                           
                           
                           fees
                           
                           
                           .65
                        
                        
                           
                           
                           
                           
                           
                           39
                           .93½
                        
                     
                  
                        
                        Baltimore 9 March 1807 Received of The President of the United States Thirty nine Dollars & ninety
                            three Cents in full of the above amount.
                        for the Collr
                        
                            John Brice Jr
                            
                            D Cr
                        
                    